                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JAMES WESLEY FLETCHER,

        Plaintiff,
                                                                    Case No. 1:18-cv-1160
 v.
                                                                    HON. JANET T. NEFF
 UNKNOWN BRADFORD, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. Defendant

Bradford filed a Motion for Partial Dismissal on Grounds of Qualified Immunity (ECF No. 17).

The matter was referred to the Magistrate Judge, who issued a Report and Recommendation on

June 10, 2019, recommending that this Court grant the motion. The Report and Recommendation

was duly served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1).

Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 25) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Partial Dismissal on Grounds of

Qualified Immunity (ECF No. 17) is GRANTED.




Dated: July 9, 2019                                          /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
